                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


ROBERT LEWIS GATSON,                           )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )   C.A. No. 17-1523-MPT
                                               )
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF                         )
SOCIAL SECURITY,                               )
                                               )
                      Defendant.               )


                                      MEMORANDUM

I.     INTRODUCTION

       This action arises from the denial of plaintiff’s claim for Social Security benefits.

On May 6, 2013, plaintiff filed an application for Social Security Disability Insurance

benefits (“DIB”) under Title II of the Social Security Act (“the Act”).1 In his application,

plaintiff alleged he was disabled on November 1, 2012, due to left hand nerve damage.2

The claim was denied initially on August 6, 2013, and upon reconsideration on March

20, 2014.3 Following the denials, plaintiff requested a hearing before an Administrative

Law Judge (“ALJ”).4 The hearing occurred on May 17, 2016, with ALJ Bonnie Kittinger.5

       At the hearing, testimony was provided by plaintiff and impartial vocational expert

Christopher Rymond.6 On, June 14, 2016, ALJ Kittinger issued a decision denying

       1
         D.I. 13 at 1.
       2
         D.I. 15 at 1.
       3
         D.I. 9-2 at 10.
       4
         Id.
       5
         Id.
       6
         Id.
plaintiff’s claim.7 Plaintiff requested review of the decision by the Appeals Council,

which denied the review on September 11, 2017.8 He then filed a timely appeal with

this court.9 Presently before the court are the parties’ cross motions for summary

judgment.10 For the reasons that follow, the court will grant defendant’s motion.

II.    BACKGROUND

       Plaintiff was born on November 17, 1955.11 He has a high school education and

has not worked full time since 2011.12 Plaintiff received unemployment benefits for

approximately one year after being laid off, and claimed he stopped looking for

employment after his left hand was injured in 2012.13

       The ALJ found that plaintiff has physical and mental impairments, that are both

severe and nonsevere.14 Plaintiff’s severe impairments include: complex regional pain

syndrome vs. reflex sympathetic dystrophy and degenerative joint disease.15 His

nonsevere impairments include: possible cerebrovascular accident, transient ischemic

attack, and/or seizure, hypertension, asthma, degenerative disc disease, and

depression.16 Despite his impairments, the ALJ found that plaintiff can perform and

return to past relevant work as a loan clerk/credit analyst, or an insurance claims clerk.17



       7
         Id at 21.
       8
         D.I. 13 at 2.
       9
         Id.
       10
          D.I. 12 and D.I. 14.
       11
          D.I. 9-2 at 39.
       12
          Id. at 39 and 41.
       13
          Id. at 42.
       14
          Id. at 12.
       15
          Id.
       16
          Id.
       17
          Id. at 21.

                                             2
      To be eligible for disability benefits, plaintiff must not only demonstrate he is

disabled within the meaning of §§§ 216(I), 223(d), and 1614(a)(3)(A), but additionally,

that he meets the insured status requirements of §§ 216(I) and 223.18 Plaintiff has met

the requirements for coverage under §§ 216(I) and 223, and his earnings records show

he has acquired sufficient quarters of coverage to remain insured through December

31, 2016.19 The remaining issue, is whether plaintiff is disabled under the Act.

      A.     Evidence Presented

      Plaintiff last worked for Chase Bank in 2011.20 He received unemployment, and

stopped searching for additional employment due to chronic pain and extensive nerve

damage in his left hand.21 Plaintiff alleged he was disabled on November 1, 2012. On

November 22, 2012, he went to the Emergency Room (“ER”) for back pain and

spasms.22 A nurse attempted to administer an IV but encountered problems with a vein,

which allegedly precipitated his left hand impairments.23 On December 18, 2012,

plaintiff returned to the ER and was diagnosed with left hand superficial

thrombophlebitis following a VS VDOP of the left arm, neck, and wrist.24 He was

prescribed Ibuprofen, which was changed to Mobic, 15 mg daily, and Percocet as

needed for pain.25

      On January 22, 2013, plaintiff met with his primary care physician, Matthew


      18
         Id.
      19
         Id.
      20
         Id. at 14.
      21
         Id.
      22
         D.I. 13 at 7 and D.I. 9-16, Ex. 25F at 672-92.
      23
         Id. and D.I. 9-2 at 15.
      24
         D.I. 9-2 at 15, D.I. 13 at 7, and D.I. 9-16, Ex. 25F at 693-712.
      25
         Id.

                                             3
Jacobson, M.D., for pain of the left dorsal hand and swelling with palpable lumps,

worsening at night or with increased use.26 An EMG of the left hand showed mild carpal

tunnel syndrome and radicular symptoms up the left arm.27 Plaintiff was diagnosed with

phlebitis thrombophlebitis and instructed to keep his hand elevated and minimal use.28

      He returned to the ER in February, with pain in his left hand, and was examined

by Todd Harad, M.D.29 Dr. Harad agreed with the ongoing treatment of Joseph

Thornton, M.D., a hand surgeon that plaintiff saw twice for evaluation of his hand pain.30

Dr. Thornton ordered an MRI which revealed mild tenosynovitis of the second extensor

compartment of the wrist, recommended therapy, and the hand to be splinted, and to

see another hand surgeon and a neurologist.31 At this time, plaintiff was offered to

return to work, but rejected the job offer. He claimed he was unable to work due to his

hand condition.32 Dr. Jacobson reported plaintiff had not been elevating his hand or

minimizing use as advised.33 Plaintiff attended physical therapy three times a week,

and maintained his hand felt “pretty good” in the mornings, but worsened as usage

increased and the day progressed.34

      Dr. Jacobson’s treatment records from April 2013 indicate that plaintiff had

continued left-hand soreness and nodules over the dorsal hand and spasms even with



      26
         D.I. 13 at 7 and D.I. 9-7, Ex. 1F at 253-55.
      27
         Id.
      28
         Id.
      29
         Id.
      30
         D.I. 13 at 7, D.I. 9-15, Ex. 24F at 671.
      31
         Id. at 7 and at 298.
      32
         D.I. 9-2 at 15.
      33
         Id.
      34
         D.I. 9-2 at 15 and D.I. 9-7, Ex. 1F.

                                            4
minimal use.35 Further, plaintiff was taking care of his elderly mother, which made it

difficult to avoid using his hand.36

       In 2013, Anne Mack, M.D. reevaluated plaintiff with a nerve conduction study of

his right upper and left lower extremity to evaluate for peripheral neuropathy.37 An

examination revealed decreased sensation in his left upper extremity, but sensation was

intact in his right upper extremity.38 Additionally, his lower extremities showed sensation

intact to light touch, strength at 5/5 throughout, with normal nerve conduction studies,

and asymptomatic in the extremities studied.39 There was no definite evidence of right

carpal tunnel, and neurologic evaluation of the upper extremities showed sensation was

decreased in his left second through fifth digits.40 Further, a screening

electromyography done of the left extremity was normal, and showed no evidence of a

left cervical radiculopathy or myopathy.41

       Plaintiff underwent an MRI of his left hand which showed no abnormality within

the metacarpals or proximal phalanges.42 MRI of the left wrist showed no acute

osseous abnormality, mild tenosynovitis of the second extensor compartment and no

findings of an abcess or osteomyelitis.43 Dr. Mack informed Drs. Thornton and

Jacobson that the evidence of left median nerve entrapment at the wrist was consistent



       35
          Id. and D.I. 13 at 8.
       36
          Id.
       37
          D.I. 9-2 at 15, D.I. 9-7, Ex. 2F at 263-69, and D.I. 9-13, Ex. 11F at 528-38.
       38
          Id.
       39
          Id.
       40
          Id.
       41
          Id.
       42
           D.I. 9-7-9-9, Ex. 3F-4F at 270-348, and D.I. 9-11, Ex. 6F at 398-459.
       43
          Id.

                                             5
with left carpal tunnel syndrome of mild severity.44 Plaintiff started physical therapy, was

wearing a splint and began taking Neurontin.45

       In May 2013, plaintiff complained physical therapy at ATI was not helping.46 On

June 3, 2013, plaintiff was examined by J. Douglas Patterson, M.D.47 He noted that

plaintiff had altered sensibility in the long, ring and small fingers, more prominent in the

ring and long, with loose intrinsics and subluxation to the tendons in his long and ring

digits.48 Dr. Patterson recommended therapy and possible cortisone injections.49 In

July 2013, he recommended more physical therapy and to stop narcotics.50 In August,

he diagnosed plaintiff with carpel tunnel syndrome by the nerve study, but plaintiff had

negative Durkin’s and Phalen’s, and his symptoms were far from classic for carpal

tunnel syndrome.51 Plaintiff was prescribed Cymbalta and told to use Neurontin as

needed.52

       In June 2013, Dr. Jacobson reported plaintiff was feeling mentally drained and

depressed, which was impacted by taking care of his mother, who had dementia.53 His

sister had helped prior to receiving Hospice care for her metastatic cancer.54

       Plaintiff’s medical records from Christiana Care Health Service in 2013 showed



       44
          Id.
       45
          Id.
       46
          Id.
       47
          D.I. 13 at 7 and D.I. 9-10 at 349-60.
       48
          Id and D.I. 9-12, Ex. 7F at 482-93.
       49
          Id.
       50
          Id.
       51
          Id.
       52
          Id.
       53
          Id.
       54
          Id.

                                              6
no evidence of deep vein thrombosis in the left upper extremity.55 He underwent thirty-

two sessions of physical therapy through August, 2013, but claimed no improvement

since February.56 He maintained he had increased pain in the dorsal left hand with

activities, increased stiffness in his fingers, soreness at instrinsics and around the

nodules. Further, he had difficulty with zippers and buttons, holding utensils, opening

doors, opening and closing lids, and washing his face or hands.57

       After twelve sessions of physical therapy related to the thoracic outlet of the left

extremity, plaintiff returned to Dr. Patterson.58 Drs. Patterson and Jacobson agreed that

a neurology referral was the best option.59 In September 2013, plaintiff began treatment

with neurologist Lee Dresser, M.D., who treated him through February 2016.60 Dr.

Dresser reported plaintiff had weakness of external rotation and abduction of the left

shoulder in September 2013, and noted increased pain with activity in November

2013.61 Plaintiff was referred to pain management, considered for possible left stellate

ganglion block. Dr. Dresser also noted reflex sympathetic dystrophy of the left

extremity.62

       Plaintiff was referred to Dr. Asit Patel, who examined him on December 19,

2013.63 Dr. Patel reported plaintiff ambulated with antalgic gait due to evident back



       55
          Id.
       56
          D.I. 13 at 9 and D.I. 9-11, Ex. 6F at 367.
       57
          Id.
       58
          D.I. 13 at 9 and D.I. 9-12, Ex. 7 at 482.
       59
          Id.
       60
          D.I. 9-12, Ex. 8-9F at 495-510.
       61
          Id. at 503.
       62
          D.I. 9-13, Ex. 14F at 556-58.
       63
          Id.

                                              7
pain, and smoking cessation was discussed. He informed plaintiff to continue to use his

hand brace and glove to decrease pain and swelling.64 Plaintiff was offered a stellate

ganglion block, but declined because he was afraid, stating he would just apply for

disability.65 Dr. Patel diagnosed plaintiff with pain in limb, reflex sympathetic dystrophy

of the upper limb and chronic pain.66 Plaintiff underwent a right axillary nerve block, but

claimed the relief provided lasted onlyone and one-half days.67

       In January and March 2014, Dr. Dresser found that plaintiff continued to be

medically unable to work using his left hand, and would be unable to return to a job that

required him to type with his left hand.68 During a visit in March 2014, Dr. Dresser

reported that plaintiff received two injections by Dr. Patel.69

       Plaintiff returned to the ER again in August 2014 for numbness in his right arm,

with onset of pain in both upper extremities.70 Dr. Dresser diagnosed plaintiff with TIA

and cerebral infarction without residual deficits and ordered an MRI and MRA.71 In

December, plaintiff’s right arm numbness worsened with trembling twice a week, always

in the morning.72 Dr. Dresser diagnosed abnormal involuntary movements, RSD and

acute but ill-defined cerebral vascular disease.73




       64
          Id.
       65
          Id.
       66
          Id.
       67
          Id.
       68
          Id.
       69
          Id.
       70
          D.I. 9-18, Ex. 28F at 783-828.
       71
          Id.
       72
          Id.
       73
          Id.

                                              8
       On April 21, 2015, plaintiff returned to the ER because of right arm shaking.74 He

reportedly had thirty to sixty seconds of jerking, shaking and inability to use his right arm

and leg.75 During that time, he had two strong spells and perhaps eight-weak ones in

the past two weeks.76 He continued smoking a pack of cigarettes a day, had a blood

pressure of 139/76, and a brain MRI showed decreased signal in the left middle

cerebral artery with less prominent branching.77 Plaintiff’s episodes of right arm shaking

were characterized as compatible with focal seizures.78

       A CT angiography of his brain showed the left middle asymmetrical cerebral

artery decreased in size.79 There was no evidence of a focal occlusion or any

aneurysm.80 A MRI of the brain was within normal limits for his age; the diagnosis was

embolic stroke and left parietal stoke due to a high-grade left cavernous carotid

stenosis.81 On May 7, 2015, plaintiff returned to the ER due to a possible seizure.82

Later in May, Dr. Dresser prescribed Keppra 500 mg. twice daily, and noted that plaintiff

had not suffered a seizure since being placed on the medication.83

       On July 2, 2015, Dr. Jacobson completed a physical RFC questionnaire,

reporting that the emotional factors of depression and anxiety contributed to the severity




       74
          Id., Ex. 29F at 830-77.
       75
          Id.
       76
          Id.
       77
          Id.
       78
          Id.
       79
          Id.
       80
          Id.
       81
          Id.
       82
          Id.
       83
          Id.

                                             9
of plaintiff’s symptoms and functional limitations.84 His pain and symptoms were

constantly severe enough to interfere with attention and concentration needed to

perform even simple work tasks and he was incapable of low stress jobs.85 Dr.

Jacobson noted plaintiff was able to walk two city blocks without rest or severe pain,

stand fifteen minutes at a time, stand/walk less than two hours and sit for more than two

hours for a total of at least six hours.86

       Dr. Jacobson noted that plaintiff requires a job that permitted shifting positions

from sitting, standing or walking and he would require unscheduled breaks.87 Further,

plaintiff could occasionally lift ten pounds, and rarely twenty pounds, but did not require

a cane or other assistive device for walking/standing.88 Finally, plaintiff would rarely be

able to twist, stoop/bend, crouch/squat, or climb stairs, and he has significant limitations

with reaching, handling or fingering.89 Plaintiff would experience both good and bad

days, and be absent more than four days per month because of his impairments or

treatment.90

       Charla Phoenix, PA-C, of Wilmington Neurology Consultants performed a

physical RFC questionnaire on July 30, 2015.91 She reported plaintiff was diagnosed

with a stroke, complex partial seizures, and reflex sympathetic dystrophy.92 Further, he



       84
          D.I. 9-13, Ex. 16F at 562-66.
       85
          Id.
       86
          Id.
       87
          Id.
       88
          Id.
       89
          Id.
       90
          Id.
       91
          D.I. 9-13, Ex. 17F at 567-71.
       92
          Id.

                                             10
had severe pain in his left hand/fingers/arm, dizziness, stiffness and involuntary body

movements.93 She noted plaintiff’s pain would frequently interfere with attention and

concentration needed to perform simple work tasks and he was incapable of even low

stress jobs.94

       Plaintiff began counseling with licensed professional counselor, Elijah Butler, for

depression in July 2015.95 Mr. Butler reported fatigue, anger, depression and stress as

plaintiff’s mental health problems.96 His self-care skills were intact and unimpaired, as

was his domestic skills.97 He continued to have normal relationships with family and

friends, and considerable stress resulted from caring for his mother.98 However, in

December 2015, plaintiff began receiving help from a nursing agency.99

       In 2016, plaintiff asked Mr. Butler to complete disability forms.100 He noted

plaintiff had limited to poor mental abilities, adjustment disorder aptitudes, could only

perform unskilled work, and had a low IQ or reduced intellectual functioning.101 Further,

plaintiff had three or more episodes of decompensation within twelve months, each

lasting at least two weeks, and he would likely be absent from work more than four days

per month due to his impairments or treatment.102

       On March 1, 2016, plaintiff suffered a stroke and was hospitalized for three


       93
          Id.
       94
          Id.
       95
          D.I. 9-15, Ex. 23F at 635-69.
       96
          Id.
       97
          Id.
       98
          Id.
       99
          Id.
       100
           Id.
       101
           Id.
       102
           Id.

                                             11
days.103 His complaints in the ER complaining were numbness and weakness on his

right side and speech difficulties.104 He was diagnosed with embolic stroke and left

parietal stroke from high grade left cavernous carotid stenosis, as well as, chronic

neuropathic pain, history of seizures and chronic back pain.105 Plaintiff’s history

indicated his first stroke occurred in 2014, with residual right-hand weakness causing

the grip of his right hand being weaker than the left since January 2016.106

       Plaintiff is currently prescribed a number of medications, including: Cymbalta,

Keppra, Lotrel, Lipitor, Plavix, Xanex, Abilify, Methadone, Oxycodone, and Aspirin.107

Plaintiff’s medical file was also reviewed by nonexamining medical consultants, Dr.

Shane and Dr. Shaffzin in July 2013 and March 2014, who both agreed that plaintiff was

not disabled and could perform past relevant work.108

       B.     Hearing Testimony

              1.      Plaintiff’s Testimony

       At the administrative hearing on May 17, 2016, plaintiff testified to his

background, work history, and alleged disability.109 Plaintiff is sixty-two years old,

single, and has an adult daughter and three grandchildren.110 He has a high school

education.111 Plaintiff testified that his driving abilities are limited, and he has not



       103
           D.I. 9-14, Ex. 19F at 583-625.
       104
           Id.
       105
           Id.
       106
           Id.
       107
           D.I. 9-6, Ex. 11E at 239.
       108
           D.I. 9-3, Ex. 1A-3A at 69-93.
       109
           D.I. 9-2 at 36-68.
       110
           Id. at 39-40.
       111
           Id. at 39.

                                              12
traveled out of state since November 2012.112 He further testified he has not worked

since being laid off in 2011, and received unemployment benefits for approximately one

year.113 He maintained that he attempted to look for employment, but stopped after his

hand injury.114

       Plaintiff testified that during his ER visit on November 22, 2012, the nurse

struggled starting the IV and ended up popping his vein and damaging the nerves

underneath the vein and vein area.115 He stated that he continues to smoke, but has cut

back to a pack of cigarettes per week.116 He testified to experiencing chronic left hand

pain, which has been diagnosed as complex regional pain syndrome II.117

       Plaintiff maintained that his pain is very severe, and that he suffered a stroke on

his right side, resulting in weakness on this side.118 He testified he is not able to brush

his teeth or tie his shoes with his right hand.119 Further, he is unable to write his name

or do other simple tasks.120 Plaintiff treats at Dynamic Therapy for his left hand

problems and for his stroke, but has not attended recently before the Administrative

Hearing because his mother’s death.121

       Plaintiff testified that he is able to lift five to ten pounds, but ten pounds is




       112
           Id. at 40-41.
       113
           Id. at 41-42.
       114
           Id. at 42.
       115
           Id.
       116
           Id. at 43.
       117
           Id. at 45.
       118
           Id.
       119
           Id.
       120
           Id.
       121
           Id. at 45-47.

                                               13
pushing it.122 He cannot stand for long periods due to pain in the lower lumbar region,

and he can walk only two or three blocks at a time.123 Plaintiff can stand for twenty to

thirty minutes before he needs to sit down.124 He testified he tries to help out with the

yard, vacuum, mopping the kitchen and bathroom floors, but is limited in what he can

do, and does not have help.125 Before his mother passed away, aides assisted with

some chores and his mother’s care. Additionally, friends and family helped, but have

not done so recently.126

       On the day of the Administrative hearing, plaintiff testified that his pain level was

“maybe two to three”, but after being in “this cold building, it’s probably six, seven,

heading toward an eight now right as we speak.”127 The pain plaintiff was referring to

was from his left hand. He testified he had not taken any pain medicine because he

“took all [his] medicines except the medicines that [he] thought that play a part in

making [him] tired,” and did not take the prescribed Xanax, Percocet, or Methadone.128

He further testified he used the keyboard at work between seven and seven and a half

hours in an eight hour workday, but is now unable to do so for twenty minutes. When

he uses his left hand, “it always feel[s] worse.”129




       122
            Id. at 49
       123
            Id.
       124
            Id.
       125
            Id. at 51-52.
       126
            Id. at 54-55.
       127
            Id.
       128
            Id.
       129
           d Id. at 57.

                                              14
              2.     Vocational Expert Testimony

       Testimony was provided by vocational expert, Christopher Rymond.130 Mr.

Rymond received his Master’s of Vocational Rehabilitation Counseling from the

University of Kentucky, and was certified by the Commission on Rehabilitation

Counselor Certification in 2009.131 He has worked as a Vocational Rehabilitation

Specialist and a vocational expert for the Social Security Administration.132 Mr. Rymond

provides classification of employment and expert court testimony regarding jobs in local,

regional, and national economies, as well as the effects specific physical and mental

limitations may have on the availability of employment.133

       Mr. Rymond classified plaintiff’s work as a credit analyst.134 He reported that a

credit analyst is skilled work per the DOT, at a SVP of 7, with sedentary exertion.135 He

further maintained this work may have started as a semiskilled position, but over the

years, became a skilled position.136 Mr. Rymond also characterized plaintiff’s previous

work history as a salesclerk, loan clerk, and insurance claim clerk.137

       Mr. Rymond addressed the hypothetical situations posed by the ALJ. The ALJ

asked whether an individual of plaintiff’s age, education and work history, could perform

work at a light exertional level, and whether that same individual could:

       occasionally life twenty pounds, could frequently lift ten pounds, could


       130
           D.I. 9-2 at 59-65.
       131
           D.I. 9-6 Ex. 12E at 240.
       132
           Id. at 241.
       133
           Id.
       134
           Id. at 61.
       135
           Id.
       136
           Id.
       137
           Id.

                                            15
       stand and walk up to six hours and sit every six hours in an eight-hour
       workday, could occasionally push and pull with the left upper extremity,
       occasionally crawl, but should not ever climb ladders, ropes, or scaffolds,
       and could occasionally reach in all directions overhead and front and
       laterally with the left upper extremity, also would need to avoid
       concentrated exposure to vibration and hazards such as dangerous
       machinery and unprotected heights. 138

       Mr. Rymond testified that these limitations allowed for work as a credit analyst, a

skilled work position, with occasional handling, fingering, and feeling, and only

occasional reaching in all directions with the left, non-dominant upper extremity.139

Further, employment as a loan clerk, insurance claims clerk, and salesclerk could not

be performed as plaintiff described, but could possibly be performed within the range of

these jobs.140 Additionally, Mr. Rymond testified that:

       any discussion herein of issues not directly addressed by the DOT such
       as differences in reaching or handling would be based upon my
       experiences and training . . . as well as my observation as to how jobs are
       typically performed and the tolerances and accommodations I feel most
       employers would be willing to make. Further, any variation I may have
       made within classifying the claimant’s past work is based on the claimant’s
       description of his work activities both here and in the record as well as my
       understanding of DOT. . . .141

       C.     ALJ’s Finding of Facts and Conclusions of Law

       Based on plaintiff’s application for a period of disability and disability insurance

benefits protectively filed on February 6, 2014, the ALJ found plaintiff as not disabled

under sections 216(I) and 223(d) of the Social Security Act.142 The ALJ’s disability

decision from the 2016 hearing, are summarized as follows:

       138
           Id. at 62-63.
       139
           Id. at 63.
       140
           Id. at 63-64.
       141
           Id. at 66.
       142
           D.I. 9-2 at 21.

                                             16
       1.        The claimant meets the insured status requirements of the Social
                 Security Act through December 31, 2016.

       2.        The claimant has not engaged in substantial gainful activity since
                 November 1, 2012, the alleged onset date (20 CFR 404.1571 et
                 seq).

       3.        The claimant has the following severe impairments: complex
                 regional pain syndrome vs. reflex sympathetic dystrophy and
                 degenerative joint disease (20 CFR 404.1520©).

       4.        The claimant does not have an impairment or combination of
                 impairments that meets or medically equals the severity of one of
                 the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                 (20 404.1520(d), 404.1525 and 404.1526).

       5.        After careful consideration of the entire record, the undersigned
                 finds that the claimant has the residual functional capacity to
                 perform less than the Full Range of light work as defined in 20 CFR
                 404.1567(b). The claimant is able to life/carry twenty pounds
                 occasionally and ten pounds frequently; and he is able to
                 stand/walk six hours and sit at least six hours in an eight-hour
                 workday. He is able to occasionally push/pull with his left upper
                 extremity, occasionally crawl and occasionally reach in all directions
                 with his left upper extremity; but he should not climb ladders, ropes
                 or scaffolds. He should avoid concentrated exposure to vibration
                 and hazards, such as dangerous machinery and unprotected
                 heights.

       6.        The claimant is capable of performing past relevant work as a Loan
                 Clerk/Credit Analyst, Insurance Claims Clerk. This work does not
                 require the performance of work-related activities precluded by the
                 claimant’s residual functional capacity (20 CFR 404.1565).

       7.        The claimant has not been under a disability, as defined in the
                 Social Security Act, from November 1, 2012, through the date of
                 this decision (20 CFR 404.1520(f)).143

III.   STANDARD OF REVIEW

       A.        Motion for Summary Judgment



       143
             Id. at 12-21.

                                               17
       Each party moved for summary judgment.144 In determining the appropriateness

of summary judgment, the court must “review the record as a whole, ‘draw[ing] all

reasonable inferences in favor of the nonmoving party[,]’ but [refraining from] weighing

the evidence or making credibility determinations.”145 If there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law, summary

judgment is appropriate.146

       This standard does not change merely because there are cross-motions for

summary judgment.147 Cross-motions for summary judgment:

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily
       justified or that the losing party waives judicial consideration and
       determination whether genuine issues of material fact exist.148

“The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party.”149

       B.     Court’s Review of the ALJ’s Findings

       Section 405(g) sets forth the standard of review of the ALJ’s decision by the

district court. The court may reverse the Commissioner’s final determination only if the

ALJ did not apply the proper legal standards, or the record did not include substantial

evidence to support the ALJ’s decision. The Commissioner’s factual decisions are


       144
           D.I. 12 (Plaintiff’s motion for summary judgment); D.I. 14 (Defendant’s motion
for summary judgment).
       145
           Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
       146
           Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (quoting FED. R. CIV.
           P. 56(c)).
       147
           Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
       148
           Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
       149
           Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).

                                            18
upheld if supported by substantial evidence.150 Substantial evidence means less than a

preponderance of the evidence, but more than a mere scintilla of evidence.151 As the

United States Supreme Court has found, substantial evidence "does not mean a large

or significant amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion."152

      In determining whether substantial evidence supports the Commissioner’s

findings, the court may not undertake a de novo review of the Commissioner’s decision

and may not re-weigh the evidence of record.153 The court’s review is limited to the

evidence that was actually presented to the ALJ.154 The Third Circuit has explained that

a:

      single piece of evidence will not satisfy the substantiality test if the
      [Commissioner] ignores, or fails to resolve, a conflict created by countervailing
      evidence. Nor is evidence substantial if it is overwhelmed by other evidence,
      particularly certain types of evidence (e.g., evidence offered by treating
      physicians) or if it really constitutes not evidence but mere conclusion.155

      Thus, the inquiry is not whether the court would have made the same

determination, but rather, whether the Commissioner’s conclusion was reasonable.156

Even if the court would have decided the case differently, it must defer to the ALJ and

affirm the Commissioner’s decision so long as that decision is supported by substantial




      150
          42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Medical Center v.
          Heckle, 806 F .2d 1185, 1190 (3d Cir. 1986).
      151
          Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      152
          Pierce v. Underwood, 487 U.S. 552, 565 (1988).
      153
          Monsour, 806 F.2d at 1190.
      154
          Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001)
      155
          Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
      156
          Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).

                                           19
evidence.157

         Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”158 In Securities & Exchange Commission v. Chenery

Corp., the Supreme Court found that a “reviewing court, in dealing with a determination

or judgment which an administrative agency alone is authorized to make, must judge

the propriety of such action solely by the grounds invoked by the agency. If those

grounds are inadequate or improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate or proper basis.”159 The

Third Circuit has recognized the applicability of this finding in the Social Security

disability context.160 Thus, this court's review is limited to the four corners of the ALJ's

decision.161

         C.    ALJ’s Disability Determination Standard

         The Supplemental Social Security Income (SSI) program was enacted in 1972 to

assist “individuals who have attained the age of 65 or are blind or disabled” by setting a

minimum income level for qualified individuals.162 A claimant – in order to establish SSI

eligibility – bears the burden of proving that he is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment



         157
             Monsour, 806 F .2d at 1190-91.
         158
             Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W.D. Pa. 2011).
         159
             Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).
         160
             Fargnoli v. Massanari, 247 F.3d 34, 44, n.7 (3d Cir. 2001).
         161
             Cefalu v. Barnhart, 387 F. Supp. 2d 486, 491 (W.D. Pa. 2005).
         162
             Sullivan v. Zebley, 493 U.S. 521, 524 (1990) (citing 42 U.S.C. § 1381 (1982
ed.)).

                                             20
which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of or not less than twelve months.”163 Moreover, “the physical or

mental impairment or impairments must be of such severity that the claimant is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

significant numbers in the national economy.”164 Furthermore, a “physical or mental

impairment” is an impairment that results from anatomical, physiological, or

psychological abnormalities which are evidenced by medically acceptable clinical and

laboratory diagnostic techniques.165

                1.     Five-Step Test.

         The Social Security Administration uses a five-step sequential claim evaluation

process to determine whether an individual is disabled.166

                In step one, the Commissioner must determine whether the
         claimant is currently engaging in substantial gainful activity. If a claimant
         is found to be engaged in substantial activity, the disability claim will be
         denied.
                In step two, the Commissioner must determine whether the
         claimant is suffering from a severe impairment. If the claimant fails to
         show that her impairments are “severe”, she is ineligible for disability benefits.
         In step three, the Commissioner compares the medical evidence of the
         claimant's impairment to a list of impairments presumed severe enough to
         preclude any gainful work. If a claimant does not suffer from a listed
         impairment or its equivalent, the analysis proceeds to steps four and five.
         Step four requires the ALJ to consider whether the claimant retains the
         residual functional capacity to perform her past relevant work. The


         163
             42 U.S.C. § 423(d)(1)(A).
         164
             42 U.S.C. § 423(d)(2)(A).
         165
             42 U.S.C. § 423(d)(3).
         166
             20 C.F.R. §416.920(a); see also Plummer v. Apfel, 186 F.3d 422 (3d Cir.
1999).

                                               21
       claimant bears the burden of demonstrating an inability to return to her
       past relevant work. If the claimant is unable to resume her former
       occupation, the evaluation moves to the final step.
              At this stage, the burden of production shifts to the Commissioner,
       who must demonstrate the claimant is capable of performing other
       available work in order to deny a claim of disability. The ALJ must show
       there are other jobs existing in significant numbers in the national
       economy which the claimant can perform, consistent with her medical
       impairments, age, education, past work experience, and residual
       functional capacity. The ALJ must analyze the cumulative effect of all the
       claimant's impairments in determining whether she is capable of
       performing work and is not disabled. The ALJ will often seek the
       assistance of a vocational expert at this fifth step.167

       If the ALJ determines that a claimant is disabled at any step in the sequence, the

analysis ends.168

              2.     Weight Afforded Treating Physicians

       “A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight.”169 Moreover, such reports will be

given controlling weight where a treating source’s opinion on the nature and severity of

a claimant’s impairment is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence on record.170

       The ALJ must consider medical findings supporting the treating physician’s

opinion that the claimant is disabled.171 If the ALJ rejects the treating physician’s



       167
           Plummer, 186 F.3d at 427.
       168
           20 C.F.R § 404.1520(a)
       169
           Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       170
           Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001).
       171
           Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429).

                                              22
assessment, he may not make “speculative inferences from medical reports” and may

reject “a treating physician’s opinion outright only on the basis of contradictory medical

evidence.”172 If an opinion is rejected, then the ALJ must provide an explanation for the

rejection. However, the explanation need not be exhaustive, but rather “in most cases,

a sentence or short paragraph would probably suffice.”173

       However, a statement by a treating source that a claimant is “disabled” is not a

medical opinion; rather, it is an opinion on an issue reserved to the ALJ because it is a

finding that is dispositive of the case.174 Therefore, only the ALJ can make a disability

determination.

              3.     Evaluation of Subjective Accounts of Pain175

       Statements about the symptoms alone never establish the existence of any

impairment or disability.176 The Social Security Administration uses a two-step process

to evaluate existence and severity of symptoms.

                     a.     Step One, Existence of Pain

       First, the ALJ must find a medically determinable impairment – proven with

medically acceptable clinical and laboratory diagnostic data – that could reasonably be

expected to produce the claimant’s symptoms. Otherwise, the ALJ cannot find the



       172
           Plummer, 186 F.3d at 429.
       173
           Cotter v. Harris, 650 F.2d 481, 482 (3d Cir. 1981).
       174
           See 20 C.F.R. § 416.927 (e)(1).
       175
           See 20 C.F.R §§ 416.928-29; see also SSR 96-7p.
       176
           A symptom is an individual’s own description of physical or mental
impairments such as pain, fatigue, shortness of breath and other complaints. see SSR
96-7p.

                                            23
applicant disabled, no matter how genuine the symptoms appear to be.

       This step does not consider the intensity, persistence, and limiting effects of the

symptoms on the claimant: it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.

       Analysis stops at this step where the objectively determinable impairment meets

or medically equals one listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, because

the claimant is considered disabled per se.

                       b.    Step Two, Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant’s ability to do basic work activities. At this step, the ALJ must consider the

entire record, including medical signs, laboratory findings, the claimant’s statements

about symptoms, any other information provided by treating or examining physicians

and psychologists, and any other relevant evidence in the record, such as the claimant’s

account of how the symptoms affect his activities of daily living and ability to work.177

       Where more information is needed to assess a claimant’s credibility, the ALJ

must make every reasonable effort to obtain available information that would shed light

on that issue. Therefore, the ALJ must consider the following factors relevant to

symptoms, only when such additional information is needed:

       (I) The applicants’ account of daily activities;

       (ii) The location, duration, frequency, and intensity of pain or other symptoms;



       177
             20 C.F.R. § 404.1529.

                                              24
       (iii) Precipitating and aggravating factors;

       (iv) The type, dosage, effectiveness, and side effects of any medication the

       applicant takes or has taken to alleviate pain or other symptoms;

       (v) Treatment, other than medication, the applicant receives or has received for

       relief of pain or other symptoms;

       (vi) Any measures the applicant uses or has used to relieve pain or other

       symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

       a board, etc.); and

       (vii) Other factors concerning functional limitations and restrictions due to pain or

       other symptoms.178

                4.    Factors in Evaluating Credibility179

       A claimant’s statements and reports from medical sources and other persons

with regard to the seven factors, noted above, along with any other relevant information

in the record, provide the ALJ with an overview of the subjective complaints, and are

elements to the determination of credibility.

       Consistency with the record, particularly medical findings, supports a claimant’s

credibility. Since the effects of symptoms can often be clinically observed, when

present, they tend to lend credibility to a claimant’s allegations. Therefore, the

adjudicator should review and consider any available objective medical evidence

concerning the intensity and persistence of pain or other symptoms in evaluating the



       178
             20 C.F.R. § 404.1529
       179
             SSR 16-3p.

                                             25
claimant’s statements.

       Persistent attempts to obtain pain relief, increasing medications, trials of different

types of treatment, referrals to specialists, or changing treatment sources may indicate

that the symptoms are a source of distress and generally support a claimant’s

allegations. An applicant’s claims, however, may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints, or if the medical

reports or records show noncompliance with prescribed treatment.

       Findings of fact by state agency medical and psychological consultants and other

physicians and psychologists regarding the existence and severity of impairments and

symptoms, and opinions of non-examining physicians and psychologist are also part of

the analysis. Such opinions are not given controlling weight. However, the ALJ,

although not bound by such findings, may not ignore them and must explain the weight

afforded those opinions in his decision.

       Credibility is one element in determining disability. The ALJ must apply his

finding on credibility in step two of the five-step disability determination process, and

may use it at each subsequent step.

       The decision must clearly explain – provide sufficiently specific reasons based on

the record – to the claimant and any subsequent reviewers, the weight afforded to the

claimant’s statements and the reasons therefore.

       The law recognizes that the claimant’s work history should be considered when




                                             26
evaluating the credibility of his testimony or statements.180 A claimant’s testimony is

accorded substantial credibility when he has a long work history, which demonstrates it

is unlikely that, absent pain, he would have ended employment.181

              5.     Medical Expert Testimony

       The onset date of disability is determined from the medical records and reports

and other similar evidence, which requires the ALJ to apply informed judgment.182 “At

the hearing, the administrative law judge (ALJ) should call on the services of a medical

advisor when onset must be inferred.”183

IV.    DISCUSSION

       A.     Parties’ Contentions

       In his appeal, plaintiff argues the ALJ’s evaluation of the opinion evidence is

insufficient as a matter of law and contrary to the regulations, Agency policy and Third

Circuit precedent.184 He contends that the opinions of his treating physicians establish

greater limitations than set forth in the RFC and, pursuant to Agency authority, he is

disabled.185 Further, he maintains that the ALJ failed to provide good, specific,




       180
            20 C.F.R. § 404.1529(a)(3)
       181
            Podedworny v. Harris, 745 F.2d 210, 217 (3d Cir. 1984)(citing Taybron v.
Harris, 667 F.2d 412, 415 n.6 (3d Cir. 1981)). In Podedworny, the claimant worked for
thirty-two years as a crane operator for one company. He had a ninth grade education
and left his employment after the company physicians determined that his symptoms of
dizziness and blurred vision prevented him from safely performing his job.
        182
            SSR 83-20.
        183
            Id.
        184
            D.I. 13 at 12.
        185
            Id. at 13-14.

                                            27
supported reasons for rejecting the treating opinions.186 Additionally, he argues that the

ALJ’s credibility assessment is generally flawed based on the aforementioned issues,

and specifically because it fails to acknowledge plaintiff’s stellar work history.187

       Alternatively, defendant maintains the ALJ complied with the regulations when

weighing the medical evidence, and plaintiff’s work history would not have changed the

outcome of this case.188

       B.     Disability Analysis

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(I)(D), “provides for the

payment of insurance benefits” to those who contributed to the program and suffer from

a physical or mental disability.189 In order to qualify for disability insurance benefits, a

claimant must establish he was disabled prior to the date he was last insured.190 A

“disability” is defined as the inability to do any substantial gainful activity because of any

medically determinable physical or mental impairment, which either could result in death

or has lasted or can be expected to last for a continuous period of at least twelve

months.191 To be disabled, the severity of the impairment must prevent return to

previous work, and considering age, education, and work experience, restrict “any other

kind of substantial gainful work which exists in the national economy.”192




       186
           Id. at 14-19.
       187
           Id. at 19-20.
       188
           D.I. 15 at 7-12.
       189
           Bowen, 482 U.S. at 140.
       190
           20 C.F.R. § 404.131.
       191
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).
       192
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).

                                              28
       As noted previously, in determining whether a person is disabled, the

Commissioner is required to perform a five-step sequential analysis.193 If a finding of

disability or non-disability can be made at any point in the sequential process, the

Commissioner does not review the claim further.194

       When a claimant’s impairment or its equivalent matches an impairment in the

listing, the claimant is presumed disabled.195 If a claimant’s impairments, either

singularly or in combination, fail to meet or medically equal any listing, the analysis

continues.196 In the analysis through the five steps, the Commissioner determines

whether the claimant retains the RFC to perform his past relevant work.197 A claimant’s

RFC is “that which an individual is still able to do despite the limitations caused by [his]

impairment(s).”198

       If the claimant is unable to return to his past relevant work, the Commissioner

then determines whether the claimant’s impairments preclude adjusting to any other

available work.199 At this final step, the burden is on the Commissioner to show the

claimant is capable of performing other available work existing in significant national

numbers and consistent with the claimant’s medical impairments, age, education, past




       193
           20 C.F.R. § 404.1520; see also Plummer v. Apfel, 186 F.3d 422,427-28 (3d
Cir. 1999).
       194
           20 C.F.R. § 404.1520(a)(4).
       195
           20 C.F.R. § 404.1520(a)(4)(iii).
       196
           20 C.F.R. § 404.1520(e).
       197
           20 C.F.R. § 404.1520(a)(4)(iv); see also Plummer, 186 F.3d at 428.
       198
           Fargnoli, 247 F.3d at 40.
       199
           20 C.F.R. § 404.1520(g) (mandating a finding of non-disability when claimant
can adjust to other work); see also Plummer, 186 F.3d at 428.

                                             29
work experience, and RFC before denying disability benefits.200 In making this

determination, the ALJ must analyze the cumulative effect of all the claimant’s

impairments, often through the assistance of a vocational expert.

              1.     Weight Accorded to Medical Opinion Evidence

       It is the exclusive responsibility of the ALJ to weigh the evidence in the record as

a whole in making a disability decision.201 The evidence presented to the ALJ may

contain differing medical opinions from both treating and non-treating physicians, as

well as other testimony.202 Normally, the evidence presented by the treating physician is

given controlling weight as that individual may be most acquainted with the medical

history of the claimant. However, in circumstances where the treating physician’s

opinion is not consistent with the record as a whole or is not well supported by

“medically acceptable clinical and laboratory diagnostic techniques”, an ALJ may

reasonably accord little weight to the treating physician’s opinion.203

       Plaintiff argues that the ALJ failed to properly weigh the medical opinion from

treating physicians Drs. Jacobson, Dresser and Fishman, and PA-C Phoenix. However,

the ALJ’s decision regarding weight did not turn on whether the nature and severity of

his impairments were well supported by medically acceptable clinical and laboratory

diagnostic techniques, but rather on whether the opinion was inconsistent with the other

substantial evidence in the record. This court finds that the proper weight was given to



       200
           Id.
       201
           See 20 CFR 404.1527(e)(2).
       202
           See 20 CFR 404.1512.
       203
           See 20 CFR 404.1527.

                                             30
the medical opinions of the treating physicians, and the evidence supports this decision.

                      a.     Treating Physicians

       The ALJ considered the assessments of plaintiff’s treating physicians, but

assigned their opinions partial, relatively slight weight. The ALJ maintained that their

opinions were not supported by the objective documentation in their treatment records.

These opinions were inconsistent with plaintiff’s demonstrated ability to serve as

primary caretaker for his elderly mother, who had dementia and required assistance

with bathing and daily activities. The ALJ found the medical evidence did not

substantiate the inability to perform light and sedentary work, such as the work plaintiff

previously performed. The ALJ further maintained that the conclusion that plaintiff is not

disabled is supported by the opinions of the state agency medical and psychological

consultants.

       The ALJ properly afforded slight weight to Dr. Jacobson’s opinion, because of the

inconsistency with PA-C Phoenix’s treatment records. On July 20, 2015, PA-C Phoenix

performed a Physical RFC of plaintiff at Wilmington Neurology Consultants. He was

diagnosed with stroke, complex partial seizures, and reflex sympathetic dystrophy.

Plaintiff reported he had severe pain in his left hand, fingers, and arm, dizziness,

stiffness, and involuntary body movements. Ms. Phoenix noted his pain would

frequently interfere with attention and concentration needed to perform simple work

tasks making him incapable to perform low stress jobs. Further, she reported that

plaintiff would be able to sit for twenty to thirty minutes, stand or walk for ten to fifteen

minutes at one time for a total of about two hours sitting and two hours standing/walking


                                              31
in an eight hour workday. Additionally, she maintained he could rarely lift ten pounds.

       Under the disability determination standard, a statement by a treating source that

a claimant is disabled is not a medical opinion.204 The ALJ is the only one with authority

to decide whether plaintiff is disabled. In other words, a finding of “disabled” by a

treating physician does not equate to the definition of disabled under the Acts.

Therefore, the treating medical opinions that plaintiff is disabled are not dispositive, and

the ALJ did not err in reject it as a medical opinion.

                       b.     State Agency Consultants

       Plaintiff’s medical file was reviewed by state agency consultants, Drs. John

Shane and Lawrence Shaffzin.205 Dr. Shane reported that plaintiff’s statements about

the intensity, persistence, and functionally limiting effects of the symptoms were not

substantiated by the objective medical evidence alone. He further noted that the

assessment of the credibility of plaintiff’s statements regarding symptoms considering

the total medical and non-medical evidence were only partially credible.

       Dr. Shane documented an RFC evaluation of plaintiff, reporting that he had

external limitations due to his left hand. Plaintiff could: occasionally lift and/or carry

twenty pounds; frequently lift and/or carry ten pounds; stand and/or walk for about six

hours in an eight hour day; sit for about six hours in an eight hour work day; his left

upper extremity was limited with push/pull; he had postural limitations, and could never

climb ladders, ropes, or scaffolds. He further determined that plaintiff had possible left


       204
             See 20 CFR 416.927(e)(1).
       205
             D.I. 9-3, Ex. 1A-3A at 69-93.

                                              32
upper extremity thrombophlebitis, which was equivocal at best. His right side was

normal, but his left showed mild CTS and he was limited in reaching, handling, fingering,

or feeling.

       Dr. Shane maintained that the allegations lacked credibility and plaintiff not only

had past relevant work, but his RFC showed he was able to perform past relevant work.

He found that the evidence demonstrated that plaintiff had some limitations in

performance of certain work activities; however these limitations would not prevent him

from performing past relevant work as a senior credit analyst, and therefore plaintiff is

not disabled.

       Dr. Shaffzin agreed with Dr. Shane’s determination of plaintiff, finding that he is

not disabled and could generally perform past relevant work in the national economy.

He maintained that the evidence showed some limitations in performance of certain

work activities; however these limitations would not prevent him from performing past

relevant work as a senior credit analyst.

                2.   The ALJ’s Credibility Assessment

        As stated above, a claimant’s statements and reports from medical sources and

other persons, along with any other relevant information in the record, provide the ALJ

with an overview of the subjective complaints, and are elements to the determination of

credibility. However, the key component in the assessment of plaintiff’s credibility is

consistency between his testimony and the record. Plaintiff’s claims may be less

credible if the level or frequency of treatment is inconsistent with the degree of his

complaints, or if the medical reports or records show noncompliance with prescribed

                                             33
treatment.

       The ALJ concluded plaintiff’s testimony was not credible due to its inconsistency

with other evidence in the record. The ALJ compared the record to plaintiff’s testimony

and concluded his “medically determinable impairments could reasonably be expected

to cause the alleged symptoms; however . . . [his] statements concerning the intensity,

persistence, and limiting effects of these symptoms are not entirely credible . . . .”206

The ALJ found that plaintiff was not intentionally misrepresenting the severity of his

impairments, and his decision to care for his mother was admirable, but the objective

medical evidence does not substantiate inability to perform light and sedentary work,

such as the work he previously performed.

       Proper application of the credibility standard requires the ALJ’s decision to clearly

explain the weight afforded to the claimant’s statements and his reasoning, by including

sufficiently specific reasons from the record. As previously stated, the examples cited

herein of his reasoning, clearly delineated in the decision suffice.

       Plaintiff argues that the opinions of the state agency medical consultants should

not have been afforded great weight. However, findings of fact by state agency medical

and psychological consultants, other psychologists and physicians, and the opinions of

non-examining physicians regarding the existence and severity of impairments and

symptoms are part of the analysis. The ALJ considered the vocational expert’s

testimony, and also added limitations in plaintiff’s favor to that assessment, in making

the final determination regarding disability. The ALJ did not give the vocational expert’s


       206
             D.I. 9-2 at 19.

                                             34
opinion controlling weight, and therefore, did not err.

V.     CONCLUSION

       Therefore, Plaintiff’s Motion for Summary Judgment (D.I. 12) is denied; and

Defendant’s Motion for Summary Judgment (D.I. 14) is granted. An order consistent

with the findings in this memorandum shall follow.

December 4, 2018                                          /s/ Mary Pat Thynge
                                                          Chief U.S. Magistrate Judge




                                             35
